Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-14, and 17-20 are pending as of the response and amendments filed on 5/11/22. Claims 9 and 15-16 have been canceled; claims 14 and 17-20 are currently withdrawn from examination due to the restriction requirement. Claims 1-8 and 10-13 are currently under examination. 
The previous rejection of claims 2-13, 15, and 16 under 35 USC 112(b) is withdrawn in consideration of the amendments.
The 103 rejection over Yacoby-Zeevi is withdrawn in consideration of the amendments.
Claims 1-13 and 15-16 were previously rejected under 103 as being unpatentable over Heldman, WO 2009069126. Applicant’s reasons for traversal are summarized and addressed below.
Applicant has submitted the Office action relies upon the teaching of Heldman and Yacoby-Zeevi for the mere use of a drug composition comprising opipramol or pharmaceutical salt thereof for treating trauma and stressor-related disorders such as PTSD or ameliorating, alleviating, reducing, or suppressing symptoms of trauma and stressor-related disorders, however, the above mentioned art fails to disclose the basic concept on: administration of the drug either prior to the trauma event or before or after traumatic event. Applicant has further argued the prior arts also fail to mention about specific disclosure of any improved efficacy achieved by their method of drug administration, and none of the cited references, either singularly or in combination, realize the claimed invention that allows use/administration of opipramol that is administered in a symptom reducing effective dosage of from about 50-300 mg/day when dosed orally, from about .001-10 mg/kg when dosed intravenously, or from about .01-100 mg/kg when dosed p.o.

Applicant’s arguments are not found persuasive. As discussed above, the 103 rejection over Yacoby-Zeevi is withdrawn in consideration of the amendments. The 103 rejection of record over Heldman was a completely separate rejection and will be addressed as such. Heldman teaches administering the combination of nicotine and opipramol for treating nervous system disorders including anxiety, depression, Alzheimer’s disease, Parkinson’s, schizophrenia, Lewy body disease, vascular dementia, and post-traumatic dementia; as discussed in the previous office action, Applicant’s specification includes Alzheimer’s and Parkinson’s as TBI related disorders. Heldman further teaches prophylactic treatment of a CNS or PNS disorder in addition to prevention or a decrease in the symptoms associated with the disorder; additionally, the daily dose of a nicotinic agonist such as nicotine is taught from about 5 mg/day to 21 mg/day, and from about 50-200 mg/day opipramol, with oral administration taught in a particular embodiment. The daily dose of opipramol taught by Heldman clearly overlaps with the claimed oral dose from about 50-300 mg/day. Thus, it is maintained by the examiner that the claimed method of preventing, ameliorating, or alleviating neuropsychiatric symptoms and psychiatric disorders associated with a TBI related disorder such as Alzheimer’s or Parkinson’s disease comprising administering opipramol orally in a dose that overlaps with the range of 50-300 mg/day would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, in view of Heldman. Regarding Applicant’s argument Heldman fails to disclose administration of the drug either prior to the trauma event or before or after traumatic event, the examiner maintains that such limitations would have been prima facie obvious in view of Heldman, because Heldman clearly teaches administration of the combination to achieve a desired therapeutic or prophylactic effect that results in prevention or decrease in symptoms of the disorder, and thus one of ordinary skill in the art would have readily envisaged administering the combination before or after the onset of the TBI related disorder. The examiner is not certain what is meant by Applicant’s argument that Heldman doesn’t provide any specific disclosure of any improved efficacy achieved by their method of drug administration, because Heldman clearly teaches administering the combination of nicotine and opipramol for preventing or treating symptoms of the nervous system disease or disorder, including TBI related diseases, Alzheimer’s and Parkinson’s disease, as well as anxiety and depression. The 103 rejection over Heldman is still proper over the amended claims. This rejection will be reiterated, with modification to address the amended claims.
A new rejection under 35 USC 112(b) is made over the amended claims, discussed below. 
Claims 1-8 and 10-13 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heldman, WO 200969126 A1 (publ 6/4/2009, of previous record).
The claims are drawn to a method for preventing, ameliorating or alleviating neuropsychiatric symptoms and psychiatric disorders associated with TBI and related disorder comprising administering to a human in need of such treatment a composition comprising opipramol in an amount effective to prevent, alleviate, or ameliorate one or more symptoms of the TBI related disorder, wherein the opipramol is administered in a symptom reducing effective dosage of from about 50-300 mg/day when dosed orally. By Applicant’s definition in the specification, Alzheimer’s, Parkinson’s, Huntington’s, and ALS are included as TBI related disorders (para [0079]). 
Heldman teaches compositions and methods for treating nervous system disorders comprising a combination of a nicotinic agonist and a nicotinic acetylcholine receptor desensitization inhibitor such as opipramol (Title & Abstract; p. 3, lines 14-16). Heldman teaches the combination of nicotinic agonist and nicotinic acetylcholine receptor (nAChR) desensitization inhibitor makes the nicotinic agonist more efficacious with a  prolonged duration of action (p. 1, lines 5-14). Heldman teaches opipramol as a preferred nAChR desensitization inhibitor (p. 4, line 28-p. 5, line 1; p. 5, lines 10-13). Heldman teaches compositions comprising the nicotinic agonist and nAChR desensitization inhibitor such as opipramol to be suitable for various routes of delivery, including orally, transdermally, or parenterally (p. 5, lines 17-20). Additionally, the composition can be in the form of a controlled release dosage form, wherein the nicotinic agonist (nicotine) and opipramol are delivered continuously over at least 12 hours, a day, over at least 3 days, or over at least 7 days (p. 5, line 27-p. 6, line 2). Heldman teaches the compositions to be useful for treating a CNS or PNS disease, disorder, or condition, including anxiety, depression, Alzheimer’s, Parkinson’s, schizophrenia, Lewy body disease, vascular dementia, post-traumatic dementia, among others (p. 6, lines 3-22; p. 20, lines 13-30). Heldman teaches the daily dose of a nicotinic agonist such as nicotine from about 5 mg/day to 21 mg/day, and from about 50-200 mg/day opipramol (p. 8, lines 7-10). Suitable dosage forms include capsules, tablets, transdermal patches, or films (p. 5, lines 17-20). Heldman teaches additional nAChR desensitization inhibitors to include fluoxetine for treatment (p. 5, lines 1-2). Heldman further teaches prophylactic treatment of a CNS or PNS disorder in addition to prevention or a decrease in the symptoms associated with the disorder (p. 14, lines 15-23). Treatment of humans and other mammals in need is taught (p. 12, lines 22-29). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have prevented, ameliorated, or alleviated neuropsychiatric symptoms and psychiatric disorders associated with TBI related disorders such as Alzheimer’s or Parkinson’s disease, comprising administering to a human patient in need thereof an effective amount of a composition comprising a nicotinic agonist and a nAChR desensitization inhibitor, opipramol, wherein opipramol is orally administered in a symptom reducing effective dosage of from about 50-200 mg/day in consideration of Heldman. Heldman teaches compositions and methods for treating nervous system disorders comprising a combination of a nicotinic agonist and a nicotinic acetylcholine receptor desensitization inhibitor, with opipramol taught as a preferred nAChR desensitization inhibitor, and CNS or PNS disease, disorder, or conditions taught to be treated to  include anxiety, depression, Alzheimer’s, Parkinson’s, schizophrenia, Lewy body disease, vascular dementia, post-traumatic dementia, among others. Heldman also teaches prophylaxis and prevention of symptoms associated with the aforementioned disorders, as well as oral administration, wherein the daily dose of opipramol from about 50-200 mg/day overlaps with the dosage range recited by instant claim 1. One of ordinary skill in the art would have been motivated to have treated or prevented a neuropsychiatric symptom or psychiatric disorder associated with a TBI related disorder such as Alzheimer’s or Parkinson’s disease, such as anxiety or depression comprising administering to a human patient in need an effective amount of a combination of a nicotinic agonist and opipramol, with a reasonable expectation of success in view of Heldman. As Heldman teaches prophylaxis, it would have been prima facie obvious to one of ordinary skill in the art to have administered the combination of a nicotinic agonist and opipramol prior to the TBI related disorder as recited by instant claim 4. Moreover, as Heldman teaches treatment of the disorders, it would have been prima facie obvious to have administered the combination of a nicotinic agonist and opipramol after the TBI related disorder as recited by instant claim 5, and after development of symptoms of the disorder as recited by instant claim 6. As Heldman teaches at least one nAChR desensitization inhibitor to be administered, and as fluoxetine is further included as a nAChR desensitization inhibitor, it would have been further prima facie obvious to have additionally administered fluoxetine as an additional therapeutic agent for preventing, ameliorating, or alleviating depression or anxiety associated with a TBI related disorder, Alzheimer’s or Parkinson’s disease, with a reasonable expectation of success. 

New Rejection-Necessitated by Claim Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "The method of claim 9", however, claim 9 has been canceled.  There is insufficient antecedent basis for this limitation in the claim. Since this claim depends directly from a canceled claim, the claim is indefinite. Claims 11-13 are similarly rejected because these claims depend from claim 10. 
For the sake of providing compact prosecution, claim 10 was examined as if it depended directly from claim 1. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-8 and 10-13 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627